DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21, 2022 has been entered.
 
Response to Amendment
Due to applicant’s amendment filed on November 21, 2022, the 112(b) rejections in the previous office action (dated 09/02/2022), are hereby withdrawn. 
The status of the claims is as follows:
Claims 1 and 20 have been amended,
Claims 2 and 4-13 were previously presented,
Claim 3 has been cancelled, and
Claims 14-19 were previously and still withdrawn from further consideration (due to the election of species).
Therefore, claims 1-2, 4-13 and 20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 20130042576; hereinafter Sweeney) in view of Lilienthal (US 9259107; hereinafter Lilienthal).
Regarding claim 1, Sweeney teaches a sterilization wrap system (60) comprising:
a sterilization wrap (40) having an inner surface and an outer surface;
a tray (30) configured to hold implements (20) to be sterilized, the tray wrapped with the sterilization wrap to form a wrapped package; and
an expandable protector (i.e. in the form of tray belts (10 or 10’)), wherein the sterilization wrap is wrapped about the tray such that the expandable protector (specifically belts (10) as shown in Sweeney Figs. 1 and 2) is positioned between the (sterilization) wrap and the tray, and the expandable protector positioned adjacent at least four corners of the tray (Sweeney [0026-0050] and Figs. 1-6).
	However, Sweeny fails to teach wherein the expandable protector comprising a covering portion and an expandable portion, wherein the expandable protector comprises a plurality of expandable portions, and wherein the plurality of expandable portions are localized with respect to the covering portion such that the covering portion is expandable in particular area.
	Lilienthal is in the same field of endeavor as the claimed invention and Sweeney, which is a protective expandable cover (or wrap; specifically, in the form of a fitted mattress cover). Lilienthal teaches a (covered mattress) system embodiment (as shown in Figs. 1-8 and 17-18) comprising: a first mattress (12) with at least four corners and an expandable cover (10) having a covering portion (30) and an expandable portion (32 and 34 – as shown in Lilienthal Fig. 17), the expandable protector positioned adjacent to at least four corners of the first mattress (as shown in Lilienthal Fig. 8), wherein the expandable protector comprises a plurality of expandable portions (specifically corner elastic bands (34) – as shown in Lilienthal Fig. 17), and wherein the plurality of expandable portions are localized with respect to the covering portion such that the covering portion is expandable in particular area (i.e. the corners; Lilienthal Col. 3 Ln. 10 – Col. 4 Ln. 26).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the expandable protector (of Sweeney) with a similar expandable protector (as taught by Lilienthal) to cover additional surfaces of the tray in addition to the four corners of the tray.  Additionally, the expandable protector of both Sweeney and Lilienthal are considered to be art-recognized equivalents at the time of the invention was made, one of ordinary skill in the art would have found it obvious to substitute the expandable protector (of Lilienthal) for the expandable protector (of Sweeney). An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP§2143(I)(B) or §2144.06(II)

Regarding claim 2, modified Sweeney as above further teaches all the structural limitations as set forth in claim 1, except for wherein the covering portion is formed from the same material as the sterilization wrap.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the covering portion from the same material as the sterilization wrap to reduce the overall manufacturing process of the overall system in an efficient and cost-effective way. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP §2144.07

Regarding claim 4, modified Sweeney as above further teaches wherein the expandable portion forms a continuous loop (specifically peripheral elastic band (32)) about the covering portion such that the expandable portion defines a perimeter of the covering portion (see Lilienthal Figs. 17-18).

Regarding claim 5, modified Sweeney as above further teaches wherein the expandable protector is a first expandable protector (see Lilienthal Figs. 17-18). 	
	However, Sweeny fails to teach a second expandable protector comprising a second covering portion and a second expandable portion.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the overall system (of Sweeney) with a second expandable protector comprising a second covering portion and a second expandable portion to cover the remaining portion of the wrapped package that was not covered by the first expandable protector, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP §2144.04(VI)(B)

Regarding claim 6, modified Sweeney as above further teaches wherein the first expandable protector surrounds four corners of a top portion of the wrapped package and the second expandable protector surrounds four corners of a bottom portion of the wrapped package such that each of the first expandable protector and the second expandable protector is positioned against the outer surface of the sterilization wrap.

Regarding claim 7, modified Sweeney as above further teaches wherein the first expandable protector surrounds four corners of a top portion of the tray and the second expandable protector surrounds four corners of a bottom portion of the tray.

Regarding claim 8, modified Sweeney as above further teaches wherein the first expandable protector surrounds a first two corners of a top portion of the wrapped package and a first two corners of a bottom portion of the wrapped package, and wherein the second expandable protector surrounds a second two corners of the top portion of the wrapped package and a second two corners of the bottom portion of the wrapped package such that each of the first expandable protector and the second expandable protector is positioned against the outer surface of the sterilization wrap.

Regarding claim 9, modified Sweeney as above further teaches wherein the wrapped package comprises a first end opposite a second end and a first side opposite a second side, wherein the first end and the second end are shorter in length than the first side and the second side, and wherein the first expandable protector surrounds the first end of the wrapped package and the second expandable protector surrounds the second end of the wrapped package.

Regarding claim 10, modified Sweeney as above further teaches wherein the wrapped package comprises a first end opposite a second end and a first side opposite a second side, wherein the first end and the second end are shorter in length than the first side and the second side, and wherein the first expandable protector surrounds the first side of the wrapped package and the second expandable protector surrounds the second side of the wrapped package.

Regarding claim 11, modified Sweeney as above further teaches wherein the first expandable protector surrounds a first two corners of a top portion of the tray and a first two corners of a bottom portion of the tray, and wherein the second expandable protector surrounds a second two corners of the top portion of the tray and a second two corners of the bottom portion of the tray.

Regarding claim 12, modified Sweeney as above further teaches wherein the tray comprises a first end opposite a second end and a first side opposite a second side, wherein the first end and the second end are shorter in length than the first side and the second side, and wherein the first expandable protector surrounds the first end of the tray and the second expandable protector surrounds the second end of the tray.

Regarding claim 13, modified Sweeney as above further teaches wherein the tray comprises a first end opposite a second end and a first side opposite a second side, wherein the first end and the second end are shorter in length than the first side and the second side, and wherein the first expandable protector surrounds the first side of the tray and the second expandable protector surrounds the second side of the tray.

Regarding claim 20, modified Sweeney as above further teaches A sterilization wrap system, comprising:
a sterilization wrap having an inner surface and an outer surface;
a tray configured to hold implements to be sterilized, the tray wrapped with the sterilization wrap to form a wrapped package;
a first expandable protector comprising a first covering portion and a first expandable portion, the first expandable portion defining a perimeter of the first covering portion, the first expandable protector positioned over a first four corners of the tray, wherein the first expandable protector comprises a first plurality of expandable portions, and wherein the first plurality of expandable portions are localized with respect to the first covering portion such that the first covering portion is expandable in particular areas; and
a second expandable protector comprising a second covering portion and a second expandable portion, the second expandable portion defining a perimeter of the second covering portion, the second expandable protector positioned over a second four corners of the tray, wherein the second expandable protector comprises a second plurality of expandable portions, and wherein the second plurality of expandable portions are localized with respect to the second covering portion such that the second covering portion is expandable in particular areas, wherein each of the first covering portion and the second covering portion are formed from the same material as the sterilization wrap, wherein the sterilization wrap is wrapped about the tray such that the expandable protector is positioned between the sterilization wrap and the tray.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-13 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736